DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-3, 5-14, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “attaching a chip on a surface of the second base substrate on which the alignment die is attached,” as recited in claims 1 and 19.
Abe et al (US 2007006604 A1, hereinafter Abe), the closest reference, discloses a method (FIGS. 1-19) for forming a semiconductor device, comprising: providing a first base substrate; (wafer 1W having first substrate 1S) forming a plurality of alignment marks (at least modified regions PL and alignment mark Am arranged along a cutting line CL, see at least FIGS. 5-10) on the first base substrate; dicing the first base substrate to form a plurality of alignment dies, (chips 1C, see FIG. 14) wherein each alignment die includes a diced first base substrate and at least one alignment mark diced from the plurality of alignment marks on the diced first base substrate; (See FIGS. 11-15, where the alignment marks Am and the substrate S1 are contained on the chips 1C) providing a second base substrate (printed circuit board/lead frame, see Paragraph [0102]) for aligning; and forming a bonding film (adhesive agent) on the second base substrate. (See Paragraph [0102])  However, Abe does not explicitly teach attaching a chip on a surface of the second base substrate on which the alignment die is attached as recited in claims 1 and 19.  No other reference remedies the deficiencies of Abe.
Therefore, claims 1 and 19 are allowed, and claims 2-3, 5-14, and 20-24 are allowed for at least their dependencies

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812